Case 2:19-md-02901-SFC ECF No. 50-1 filed 11/20/19   PageID.374   Page 1 of 18




                            EXHIBIT 1
Case 2:19-md-02901-SFC ECF No. 50-1 filed 11/20/19   PageID.375   Page 2 of 18




                              FIRM RESUME
Case 2:19-md-02901-SFC ECF No. 50-1 filed 11/20/19                  PageID.376       Page 3 of 18



        I.      Background of Beasley Allen

        In 1978, Jere Locke Beasley founded the firm now known as Beasley, Allen, Crow,

Methvin, Portis & Miles, P.C., which is located in Montgomery, Alabama and Atlanta, Georgia.

From 1970 through 1978, Jere served as Lieutenant Governor of the State of Alabama, and for a

short period as Governor. In 1978, he re-entered the private practice of law representing plaintiffs

and claimants in civil litigation. This was the genesis of the present law firm, which is now

made up of eighty-one attorneys and approximately two hundred sixteen support staff

representing clients all over the country. Beasley Allen has forty-six principals, one managing

attorney, four supervising attorneys, five Board of Directors, and seven non-attorney supervisors.

Our support staff includes full time legal secretaries, paralegals, nurses, investigators, computer

specialists, technologists, a public relations department, and a comprehensive trial graphics

department. Beasley Allen is adequately qualified, prepared, and equipped to handle complex

litigation on a national scale.

        II.     Experience of Beasley Allen

        Beasley Allen’s highly qualified attorneys and staff work tirelessly for clients throughout

the country, representing plaintiffs and claimants in the following areas: Personal Injury, Products

Liability, Consumer Fraud, Class Action Litigation, Toxic Torts, Environmental Litigation,

Business Litigation, Mass Torts Drug Litigation, and Nursing Home Litigation. We have handled

cases involving verdicts and settlements amounting to nearly $30 billion. For instance, Beasley

Allen has played an integral role in this nation’s most important consumer litigation such as Vioxx

MDL, BP MDL, Toyota SUA MDL, VW MDL, Chrysler Fiat MDL and many others. Beasley

Allen has recovered multi-million dollar verdicts for our clients against many corporate

wrongdoers, many of which are in the healthcare industry, including AstraZeneca, $216 million,
Case 2:19-md-02901-SFC ECF No. 50-1 filed 11/20/19                      PageID.377       Page 4 of 18



GSK, $83 million, Johnson & Johnson, Johnson & Johnson Consumer Companies, Inc., and

Imerys Talc America, Inc., $72 million in February of 2016, $55 million in May of 2016, $70

million in October of 2016, and $110 million in May of 2017, as well as Exxon, $11.9 billion, and

G.M., $155 million, just to name a few.

        Beasley Allen has extensive experience handling complex litigation, attorney general

litigation, multi-district litigation throughout the U.S., including district and federal courts, qui tam

litigation, and class-action lawsuits all involving matters in the healthcare, pharmaceutical, and

medical device industry. Our attorneys have also represented clients testifying before U.S.

Congressional committees on Capitol Hill in Washington, D.C. Beasley Allen has also been

appointed to the Plaintiff’s Steering Committee in many complex litigations.

        i.      Beasley Allen’s Involvement as Lead or Co-Lead Counsel Representing States in
                Complex Litigation, as well as our Qui Tam and Class Action Litigation
                Experience

        Beasley Allen is a proven leader in complex litigation on a national level. Beasley Allen

has successfully represented the states of Alabama, Alaska, Georgia, Hawaii, Kansas, Kentucky,

Louisiana, Mississippi, South Carolina, Utah, and West Virginia involving various issues within

the healthcare arena, and has confidentially investigated matters for several other Attorneys

General. Beasley Allen’s experience representing states with complex legal theories involves

investigating wrongdoing, advising the states as to whether litigation should be pursued, handling

all aspects of filed litigation, negotiating the Attorney General’s claims in settlement discussions,

and trying the litigations before a judge and jury. Our firm’s experience with Attorney General

cases involves litigating violations of Medicaid fraud, antitrust violations, consumer protection

statutes, false claims act violations, fraud, false advertising, negligence, unjust enrichment, breach

of contract, and unfair and deceptive trade practices with respect to the provision of healthcare
Case 2:19-md-02901-SFC ECF No. 50-1 filed 11/20/19                 PageID.378       Page 5 of 18



goods and services. Beasley Allen’s Attorney General litigation background includes the Average

Wholesale Price litigations on behalf of eight states concerning the fraudulent pricing of

prescription drugs, the representation of four states against McKesson Corporation for its

fraudulent and unfair practices involving prescription drugs, the Fresenius litigation on behalf of

two states involving the medical device GranuFlo, the Unapproved Drugs litigations on behalf of

two states concerning the states’ reimbursement of drugs with a fraudulently obtained Medicaid

reimbursement approval status, the Usual and Customary litigations regarding the false reporting

of pharmacy price lists by the nation’s largest chain pharmacies, the Actos litigation, and many

other litigations and investigations. Beasley Allen attorney Dee Miles served as lead counsel in

the cases such as:

               a.     State of Louisiana, ex rel. v. Fresenius Medical Care Holdings, Inc., et al.,
                      Suit No. 631,586, Div. “D”; 19th JDC; Parish of East Baton Rouge, Judge
                      Janice Clark;


               b.     In Re Alabama Medicaid Pharmaceutical Average Wholesale Price
                      Litigation filed in the Circuit Court of Montgomery, Alabama, Master
                      Docket No. CV-2005-219, Judge Charles Price;

               c.     In Re Kansas Medicaid Pharmaceutical Average Wholesale Price
                      Litigation filed in the District Court of Wyandotte County, Kansas, Master
                      Docket No. MV-2008-0668, Division 7, Judge George A. Groneman;

               d.     In Re Mississippi Medicaid Pharmaceutical Average Wholesale Price
                      Litigation filed in the Chancery Court of Rankin County, Mississippi,
                      Master Docket No. 09-444, Judge W. Hollis McGehee;

               e.     The State of Utah v. Apotex Corporation, et al., filed in the Third Judicial
                      District Court of Salt Lake City, Utah, Case No. XX-XXXXXXX, Judge Tyrone
                      E. Medley;

               f.     The State of Utah v. Abbott Laboratories, et al., filed in the Third Judicial
                      District Court of Salt Lake City, Utah, Case No. XX-XXXXXXX, Judge Robert
                      Hilder;
Case 2:19-md-02901-SFC ECF No. 50-1 filed 11/20/19              PageID.379       Page 6 of 18



           g.    The State of Utah v. Actavis US, et al., filed in Third Judicial District Court
                 of Salt Lake City, Utah, Case No. XX-XXXXXXX, Judge Kate A. Toomey;

           h.    The State of Louisiana, et al. v. Molina Healthcare, Inc., et al., filed in 19th
                 Judicial District Court, Parish of East Baton Rouge, Suit No. 631612, Judge
                 Janice Clark;

           i.    The State of Louisiana, et al. v. Takeda Pharmaceuticals America, Inc., et
                 al., filed in 19th Judicial District Court, Parish of East Baton Rouge, Suit
                 No. 637447, Judge R. Michael Caldwell;

           j.    The State of Mississippi v. CVS Health Corporation, et al., DeSoto County,
                 Third Chancery District, Trial Court No. 16-cv-01392, Judge Mitchell M.
                 Lundy, Jr.;

           k.    The State of Mississippi v. Fred’s, Inc., et al., DeSoto County, Third
                 Chancery District, Trial Court No. 16-cv-01389, Judge Mitchell M. Lundy,
                 Jr.;

           l.    The State of Mississippi v. Rite Aid Corporation, et al., DeSoto County,
                 Third Chancery District, Trial Court No. 16-cv-01390, Judge Percy L.
                 Lynchard, Jr.;

           m.    The State of Mississippi v. Walgreen Co., et al., DeSoto County, Third
                 Chancery District, Trial Court No. 16-cv-01391, Judge Mitchell M. Lundy,
                 Jr.;

           n.    In the Matter of the Attorney General’s Investigation, AGO Case No.
                 AN2014103885, Alaska Pay-for-Delay Antitrust Investigation;

           o.    State of Louisiana v. Pfizer, Inc., et al., Docket No. 625543, Sec. 24, 19th
                 Judicial District Court, Parish of East Baton Rouge, Judge R. Michael
                 Caldwell;

           p.    State of Louisiana v. Abbott Laboratories, Inc., et al., Docket No. 596164,
                 Sec. 25, 19th Judicial District Court, Parish of East Baton Rouge, Judge
                 Wilson Fields;

           q.    State of Louisiana v. McKesson Corporation, Docket No. 597634, Sec. 25,
                 19th Judicial District Court, Parish of East Baton Rouge, Judge Wilson
                 Fields;

           r.    State of South Carolina v. Abbott Laboratories, Inc., et al., In re: South
                 Carolina Pharmaceutical Pricing Litigation, Master Caption Number:
Case 2:19-md-02901-SFC ECF No. 50-1 filed 11/20/19            PageID.380       Page 7 of 18



                 2006-CP-40-4394, State of South Carolina, County of Richland, Fifth
                 Judicial Circuit, Judge J. Cordell Maddox, Jr.;

           s.    State of Alaska v. Alpharma Branded Products Division, Inc., et al., Case
                 No.: 3AN-06-12026, Superior Court for the State of Alaska, Third Judicial
                 District at Anchorage, Judge William F. Morse;

           t.    State of Alaska v. McKesson Corporation and First DataBank, Inc., Case
                 No. 3AN-10-11348-CI, Superior Court for the State of Alaska, Third
                 Judicial Circuit of Anchorage, Judge Peter A. Michalski;

           u.    State of Kansas, ex rel. v. McKesson Corporation, et al., Case No. 10-CV-
                 1491, Division 2, District Court of Wyandotte County, Kansas, Judge
                 Constance Alvey;

           v.    State of Hawaii, ex rel. v. McKesson Corporation, et al., Civil Action No.
                 10-1-2411-11, State of Hawaii, First Circuit, Judge Gary W. B. Chang;

           w.    Commonwealth of Kentucky. v. Fresenius Medical Care Holdings, Inc., et
                 al., Civil Action No. 16-CI-00946, Franklin Circuit Court, Div. 2, Judge
                 Thomas D. Wingate;

           x.    State of West Virginia v. Merck-Medco, Civil Action No. 02-C-2944,
                 Circuit Court of Kanawha County, West Virginia, Judge Jennifer F. Bailey;

           y.    State of Alabama, ex rel. Troy King, Attorney General v. Transocean, Ltd.,
                 et al., Civil Action No 2:10-cv-691-MHT-CSC, Middle District of
                 Alabama, Northern Division , Judge Myron H. Thompson;

           z.    State of Mississippi v. Actavis Pharma, Inc., et al., Civil Action No. 17-cv-
                 000306, Hinds County Chancery Court, District 1, Judge Patricia D. Wise;

           aa.   State of Mississippi v. Barr Laboratories, Inc., et al., Civil Action No. 17-
                 cv-000304, Hinds County Chancery Court, District 1, Judge J. Dewayne
                 Thomas;

           bb.   State of Mississippi v. Camline, L.L.C. (f/k/a Pamlab, L.L.C.), Civil Action
                 No. 17-cv-000307, Hinds County Chancery Court, District 1, Judge J.
                 Dewayne Thomas;

           cc.   State of Mississippi v. E. Claiborne Robins Company, Inc., et al., Civil
                 Action No. 17-cv-000305, Hinds County Chancery Court, District 1, Judge
                 Denise Owens;
Case 2:19-md-02901-SFC ECF No. 50-1 filed 11/20/19                   PageID.381      Page 8 of 18



               dd.     State of Mississippi v. Endo Pharmaceuticals, Inc., Civil Action No. 17-cv-
                       000309, Hinds County Chancery Court, District 1, Judge J. Dewayne
                       Thomas;

               ee.     State of Mississippi v. United Research Laboratories, Inc., et al., Civil
                       Action No. 17-cv-000308, Hinds County Chancery Court, District 1, Judge
                       Denise Owens;

               ff.     State of Alabama v. Purdue Pharma LP, et al., Civil Action No. 03-CV-
                       2019-901174, Circuit Court for Montgomery County, Alabama,Judge J. R.
                       Gaines; and

               gg.     State of Georgia v. Purdue Pharma, LP, et al., Civil Action No. 19-A-
                       00060-2, Superior Court of Gwinnett County, Georgia, Judge Tracie H.
                       Cason.

       Through the various representations of the many states listed in the previous paragraph,

our firm has recovered over $1.5 billion for the states. Beasley Allen continues to represent states

with complex litigation involving the manufacture and marketing of pharmaceuticals and

pharmaceutical devices, including, but not limited to, allegations of Medicaid fraud, antitrust,

consumer protection violations, false claims, fraud, unjust enrichment, false advertising, and unfair

and deceptive trade practices with respect to the manufacture, marketing, pricing, and sale of

pharmaceuticals, pharmaceutical devices, and the general provision of goods and services in the

healthcare industry.

       In addition to representing states, Beasley Allen is one of the nation’s leading firms in qui

tam litigation, especially in the healthcare industry. Our firm currently is handling seventeen filed

qui tam cases, investigating approximately ten qui tam cases, tried two qui tam cases, settled

fourteen qui tam cases, and has reviewed over three hundred thirty-five qui tam cases altogether.

Beasley Allen, with the cooperation of the U.S. Department of Justice (DOJ), settled one of the

most important qui tam cases in recent history against U.S. Investigations Services, Inc. (USIS), a

private government contractor, for $30 million. The case is United States ex rel. Blake Percival v.
Case 2:19-md-02901-SFC ECF No. 50-1 filed 11/20/19                  PageID.382       Page 9 of 18



U.S. Investigations Services, Inc., Civil Action No. 2:11-cv-527-WKW, (M.D. Ala.). Beasley

Allen also represented one of six whistleblowers jointly responsible for a $39 million settlement

in a False Claims Act case alleging illegal kickbacks and off-label marketing against Daiichi-

Sankyo Company, Ltd. The case was United States, et al., ex rel. Jada Bozeman v. Daiichi-Sankyo

Company, Civil Action No. 14-cv-11606-FDS. Beasley Allen’s qui tam cases involve a variety of

complex legal issues, including but not limited to violations of the Anti-Kickback Statute, Stark

Law, Medicare/Medicaid fraud, military contractor fraud, abuse of Title IV funds, federal grant

fraud and government contracting malfeasance.

       Beasley Allen is also a leader in complex class action litigation. Beasley Allen has

successfully brought a number of class actions, some of which were subsequently transferred to

multidistrict litigation, which we originally filed in federal and state courts, including: Ace Tree

Surgery, Inc. v. Terex Corporation, et al., Case No. 1:16-cv-00775-SCJ D (N.D. Ga., filed July

22, 2015); In re: Polaris Marketing, Sales Practices, and Products Liability Litigation, Case No.

0:18-cv-00939-WMW-DTS (D. Minn., filed April 5, 2018); Scott Peckerar et al. v. General

Motors, LLC, Case No. 5:18-cv-02153-DMG-SP (C.D. Cal., filed December 9, 2018); Jason

Compton et al v. . General Motors, LLC, Case No. 1:19-cv-00033-MW-GRJ (N.D. Fla., filed

February 21, 2019); Simerlein v. Toyota Motor Corporation et al., Case No. 3:17-cv-01091-VAB

(D. Conn., filed June 30, 2017); Kerkorian et al v. Nissan North America, Inc., Case No. 18-cv-

07815-DMR (N.D Cal., filed December 31, 2018); Monteville Sloan, Jr. v. General Motors LLC,

Case No. 3:16-cv-07244-EMC (C.D. Cal., filed December19, 2016); William Don Cook v. Ford

Motor Company, Case No. 2:19-cv-00335-ECM-GMB (M.D. Ala., filed May 8, 2019); Sigfredo

Rubio et al., vs. ZF-TRW Automotive Holdings Corp., et al., Case No. 2:19-cv-11295-LVP-RSW

(E.D. Mich., filed May 3, 2019); Weidman, et al. v. Ford Motor Co., Case No. 2:18-cv-12719
Case 2:19-md-02901-SFC ECF No. 50-1 filed 11/20/19                   PageID.383       Page 10 of 18



(E.D. Mich., filed August 30, 2018); Gerrell Johnson v. Subaru of America, Inc. et al., Case No.

2:19-cv-05681-JAK-MAA (C.D. Cal., filed June 28, 2019); Thondukolam et al., vs. Corteva, Inc.,

et al., Case No. 4:19-cv-03857 (N.D. Cal., filed July 3, 2019); Dickman, et al. v. Banner Life

Insurance Company, et al., Case No. 1:16-cv-00192-WMN (D. Md., filed January 19, 2016);

Lesley S. Rich, et al. v. William Penn Life Insurance Company of New York, Case No. 1:17-cv-

02026-GLR (D. Md., filed July 20, 2017); Vivian Farris, et al. v. U.S. Financial Life Insurance

Company, Case No. 1:17-cv-417 (S.D. Ohio, filed June 19, 2017); Donald Brasher v. Allstate

Indemnity Company, Case No. 4:18-cv-00576-ACA (N.D. Ala., filed February 28, 2018); Stephen

Morgan vs. ACE American Insurance Company, Case No. 3:16-cv-705-BJD MCR (N.D. Fla., filed

June 8, 2016); In Re: Apple Inc. Device Performance Litigation, Case No. 5:18-md-02827-EJD

(N.D. Cal., filed April 5, 2018); Intel Corp. CPU Marketing, Sales Practices and Products

Liability Litigation, Case No. 3:18-md-02828 (D.Or., filed April 5, 2018); In Re: The Home Depot,

Inc., Customer Data Security Breach Litigation, Case No. Case 1:14-md-02583-TWT (N.D. Ga.,

filed November 13, 2014); In Re: German Automotive Manufacturers Antitrust Litigation, Case

No. 3:17-md-02796-CRB (N.D. Cal., filed October 5, 2017); In re: Domestic Airline Travel

Antitrust Litigation, Case No. 1:15-mc-01404-CKK (D.D.C., filed October 13, 2015); In Re:

Facebook, Inc., Consumer Privacy User Profile Litigation; Case No. 5:18-md-02827-EJD (N.D.

Cal., filed June 6, 2018); Estrada v. Johnson & Johnson, et al., Case No. 2:14-cv-01051-TLN-

KJN (E.D. Cal., filed April 28, 2014); Larry Clairday, et al. v. Tire Kingdom, Inc., et al., No. 2007-

CV-020 (S.D. Ga.); Wimbreth Chism, et al. v. The Pantry, Inc. d/b/a Kangaroo Express, No. 7:09-

CV-02194-LSC (N.D. Ala.); Danny Thomas, et al. v. Southern Pioneer Life Insurance Company,

No. CIV-2009-257JF, in the Circuit Court of Greene County, State of Arkansas; Dolores Dillon

v. MS Life Insurance Company n/k/a American Bankers Life Assurance Company of Florida, No.
Case 2:19-md-02901-SFC ECF No. 50-1 filed 11/20/19                   PageID.384      Page 11 of 18



03-CV-2008-900291, in the Circuit Court of Montgomery County, Alabama; Coates v. MidFirst

Bank, 2:14-cv-01079 (N.D. Ala., certified July 29, 2015); Walls v. JP Morgan Chase Bank, N.A.,

3:11-cv-00673 (W.D. Ky., certified October 13, 2016); In re Volkswagen "Clean Diesel"

Marketing, Sales Practices, and Products Liability Litig., 3:15-md-02672 (N.D. Cal., settlements

approved October 25, 2016 and May 17, 2017); and In re Takata Airbag Products Liability Litig.,

1:15-md-02599 (S.D. Fla.). Beasley Allen’s class action cases involve a variety of complex legal

issues.

          ii.    Beasley Allen’s Additional Experience as Lead or Co-Lead Counsel in
                 Nationwide Complex Litigation

          Beasley Allen is one of the country's leading firms involved in complex civil litigation on

behalf of claimants, having represented hundreds of thousands of people. Attorneys from Beasley

Allen have been selected by Federal Courts as lead counsel or co-lead counsel in the following

complex multidistrict litigations and class actions:

                 a.      In Re Vioxx Products Liability Litigation, United States District Court for
                         the Eastern District of Louisiana, Judge Eldon E. Fallon, MDL No. 1657;
                         (Andy Birchfield, Shareholder of Beasley Allen);


                 b.      In Re Reciprocal of America (ROA) Sales Practices Litigation, United
                         States District Court for the Western District of Tennessee, Judge J. Daniel
                         Breen, MDL No. 1551; (Dee Miles and Jere Beasley, both Shareholders in
                         Beasley Allen);


                 c.      In Re American General Life and Accident Insurance Company Industrial
                         Life Insurance Litigation, United States District Court for the District of
                         South Carolina, Judge Cameron McGowan Currie, MDL No. 11429; (Dee
                         Miles, Shareholder of Beasley Allen);


                 d.      In Re Dollar General Corp. Fair Labor Standards Acts Litigation, United
                         States District Court for the Northern District of Alabama, Western
Case 2:19-md-02901-SFC ECF No. 50-1 filed 11/20/19                      PageID.385       Page 12 of 18



                            Division, Judge U.W. Clemon, MDL No. 1635; (Dee Miles, Shareholder of
                            Beasley Allen);


                    e.      In re: Xarelto (Rivaroxaban) Products Liability Litigation, District of
                            Louisiana, Judge Eldon E. Fallon, Eastern MDL No. 2592;

                    f.       Johnson & Johnson Talcum Powder Products Marketing, Sales Practices,
                             and Products Liability Litigation, United States District Court for the
                             District of New Jersey, Judge Freda L. Wolfson, MDL No. 2738 (Leigh
                             O’Dell, Shareholder of Beasley Allen);

                    g.       In re: Polaris Marketing, Sales Practices, and Product Liability Litigation,
                             United States District Court for the District of Minnesota, Judge
                             Wilhelmina M. Wright, Case 0:18-cv-00939-WMW-DTS, (Dee Miles,
                             Shareholder of Beasley Allen) 1; and
                                                              0F




                    h.       Weidman et al v. Ford Motor Company, United States District Court of the
                             Eastern District of Michigan, Judge Gershwin A. Drain, 2:18-cv-12719
                             (Dee Miles, Shareholder of Beasley Allen) 2.
                                                                        1F




           iii.     Beasley Allen’s Leadership Appointments on Executive and/or Plaintiff Steering
                    Committees in Complex Multidistrict Litigation


           Beasley Allen has been appointed to the Plaintiff’s Executive Committee and/or Steering

Committee in many complex litigations. All of these multidistrict litigations involved multiple

claims against multiple defendants, which required excellent organization and leadership from our

attorneys. Beasley Allen has been appointed to the following MDL complex litigation cases:

                    a.      In Re: Motor Fuel Temperature Sales Practices Litigation, United States
                            District Court for the Middle District of Kansas, Judge Kathryn Vratil,
                            MDL No. 1840;


                    b.      Bextra/Celebrex, Bextra and Celebrex Marketing Sales Practices and
                            Product Liability Litigation, United States District Court for the Northern
                            District of California, Judge Charles R. Breyer, MDL No. 1699;

1
    Beasley Allen was appointed as interim co-lead counsel.
2
    Beasley Allen was appointed as interim co-lead counsel.
Case 2:19-md-02901-SFC ECF No. 50-1 filed 11/20/19           PageID.386      Page 13 of 18




           c.    In Re: Vioxx Products Liability Litigation, United States District Court for
                 the Eastern District of Louisiana, Judge Eldon E. Fallon, MDL No. 1657;


           d.    In Re: Actos (Pioglitazone) Products Liability Litigation, United States
                 District Court for the Western District of Louisiana, Judge Rebecca F.
                 Doherty, MDL No. 2299;


           e.    In Re: Zoloft (Sertraline Hydrochloride) Products Liability Litigation,
                 United States District Court for the Eastern District of Pennsylvania, Judge
                 Cynthia M. Rufe, MDL No. 2342;

           f.    In Re: Fosamax (Alendronate Sodium) Products Liability Litigation (No.
                 II), United States District Court District of New Jersey, Judge Garrett E.
                 Brown, Jr., MDL No. 2243;

           g.    In Re: Fosamax Products Liability Litigation, United States District Court,
                 Southern District of New York, Judge John F. Keenan, MDL No. 1789;


           h.    In Re: Depuy Orthopaedics, Inc. ASR Hip Implant Products Liability
                 Litigation, United States District Court for the Northern District of Ohio,
                 Judge David A. Katz, MDL No. 2197;


           i.    In Re: DePuy Orthopaedics, Inc. Pinnacle Hip Implant Products Liability
                 Litigation, US District Court for the Northern District of Texas, Judge Ed
                 Kinkeade, MDL No. 2244;

           j.    In Re: Biomet M2a Magnum Hip Implant Products Liability Litigation, US
                 District Court for the Northern District of Indiana, Judge Robert L. Miller,
                 Jr., MDL No. 2391;


           k.    In Re: Prempro Products Liability Litigation, United States District Court,
                 Eastern District of Arkansas, Western Division, Judge Billy Roy Wilson,
                 MDL No. 1507;


           l.    In Re: Mirena IUD Products Liability Litigation, United States District
                 Court, Southern District of New York, Judge Cathy Seibel, MDL No. 2434;


           m.    In Re: Fresenius Granuflo/Naturalyte Dialysate Products Liability
                 Litigation, United States District Court, District of Massachusetts, Judge
                 Douglas P. Woodlock, MDL No. 2428;
Case 2:19-md-02901-SFC ECF No. 50-1 filed 11/20/19            PageID.387       Page 14 of 18




           n.    In Re: American Medical Systems, Inc. Pelvic Repair Systems Products
                 Liability Litigation, United States District Court, Southern District of Ohio,
                 Judge Joseph R. Goodwin, MDL No. 2325;


           o.    In Re: C.R. Bard, Inc. Pelvic Repair Systems Products Liability Litigation,
                 United States District Court, Charleston Division, Judge Joseph R.
                 Goodwin, MDL No. 2187;


           p.    In Re: Boston Scientific Corp. Pelvic Repair Systems Products Liability
                 Litigation, United States District Court, Southern District of West Virginia,
                 Judge Joseph R. Goodwin, MDL No. 2326;


           q.    In Re: Ethicon, Inc. Pelvic Repair Systems Products Liability Litigation,
                 United States District Court, Charleston Division, Judge Joseph R.
                 Goodwin, MDL No. 2327;


           r.    In Re: Coloplast Corp. Pelvic Repair Systems Products Liability Litigation,
                 United States District Court, Charleston Division, Judge Joseph R.
                 Goodwin, MDL No. 2387;


           s.    In Re: Google Inc. Gmail Litigation; United States District Court for the
                 Northern District of California, San Jose Division, Judge Lucy H. Koh,
                 MDL No. 2430 (Dee Miles, Principal of Beasley Allen);

           t.    In Re Toyota Motor Corp. Unintended Acceleration Marketing, Sales
                 Practices, and Products Liability Litigation, United States District Court
                 for the Central District of California, Judge James V. Selna, MDL No. 2151
                 (Dee Miles, Principal of Beasley Allen);

           u.    In Re: Volkswagen "Clean Diesel" Marketing, Sales Practices, and
                 Products Liability Litigation; California Northern District (San Francisco),
                 Hon. Charles R. Breyer, Case No. 3:15-md-02672-CRB (Dee Miles,
                 Principal of Beasley Allen);

           v.    In Re: Xarelto (Rivaroxaban) Products Liability Litigation, District of
                 Louisiana, Judge Eldon E. Fallon, Eastern MDL No. 2592;
Case 2:19-md-02901-SFC ECF No. 50-1 filed 11/20/19                       PageID.388      Page 15 of 18



                   w.      In Re: Target Corporation Customer Data Security Breach Litigation,
                           United States District Court for the District of Minnesota, Judge Paul A.
                           Magnuson, MDL No. 2522 (Dee Miles, Principal of Beasley Allen);

                   x.      In Re: Lipitor (Atorvastatin Calcium) Marketing, Sales Practices and
                           Products Liability Litigation, United States District Court for the District of
                           South Carolina, Judge Richard M. Gergel, MDL No. 2502;

                   y.      In Re: Blue Cross Blue Shield Antitrust Litigation, United States District
                           Court for the Northern District of Alabama, Judge R. David Proctor, MDL
                           No. 2406 (Dee Miles, Principal of Beasley Allen);

                   z.      In Re: Androgel Products Liability Litigation, United States District Court
                           for the Northern District of Illinois, Judge Matthew F. Kennelly, MDL No.
                           2545;

                   aa.     In Re: The Home Depot, Inc., Customer Data Security Breach Litigation,
                           United States District Court for the Northern District of Georgia, Judge,
                           Thomas W. Thrash, Jr., MDL No. 2583 (Dee Miles, Principal of Beasley
                           Allen);

                   bb.     In Re: Takata Airbag Products Liability Litigation, United States District
                           Court for the Southern District of Florida, Judge Federico A. Moreno, MDL
                           No. 2599, serving on a discovery committee responsible for two Auto
                           Manufacturer’s discovery (Dee Miles, Principal of Beasley Allen); 3 ; 2F




                   cc.     In Re: Chrysler-Dodge-Jeep EcoDiesel Marketing, Sales Practices and
                           Products Liability Litigation, United States District Court for the Northern
                           District of California, Judge Edward Chin, MDL No. 2777 (Dee Miles,
                           Principal of Beasley Allen);

                   dd.     In re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico,
                           United States District Court of the Eastern District of Louisiana, Judge
                           Carl J. Barbier, MDL No. 2179;

                   ee.     In re: Invokana (Canagliflozin) Products Liability Litigation, United
                           States District Court District of New Jersey, Judge Lois H. Goodman,
                           MDL No. 2750;


3
    Discovery Committee appointment only.
Case 2:19-md-02901-SFC ECF No. 50-1 filed 11/20/19                 PageID.389      Page 16 of 18



               ff.    In re: Proton-Pump Inhibitor Products Liability Litigation, United States
                      District Court District of New Jersey, Judge Claire C. Cecchi, MDL No.
                      2789; and

               gg.    In Re: Apple Inc. Device Performance Litigation, United States District
                      Court for the Northern District of California, Judge Edward J. Davila, MDL
                      2827.

       III.    Qualifications of Beasley Allen Attorneys

       Beasley Allen is comprised of highly qualified attorneys and staff that are well-equipped

to be the co-lead counsel in handling any investigation and litigation. Our attorneys are some of

the most qualified and experienced attorneys in the country.

       On a firm-wide basis, national publications have profiled several Beasley Allen lawyers,

including Forbes, Time Magazine, BusinessWeek, The New York Times, The Wall Street Journal,

Jet Magazine, The National Law Journal, The ABA Journal, and Lawyers Weekly USA. Beasley

Allen has also appeared nationally on Good Morning America, 60 Minutes, The O'Reilly Factor,

CNN Live at Daybreak, CNN Headline News, ABC Evening News, CBS Evening News, NBC

Evening News, FOX, National Public Radio, and Court TV.

       Additionally, Beasley Allen attorneys have some of this country’s largest verdicts and

settlements in the following categories:

               a. Largest verdict against an oil company in American history, $11,903,000,000,
                  in State of Alabama v. Exxon, filed in the Circuit Court of Montgomery
                  County, Alabama, Case No. CV-99-2368, Judge Tracy S. McCooey:


               b. Largest State Medicaid settlements for eight States Attorneys General
                  involving the Average Wholesale Price Litigation against numerous
                  pharmaceutical companies for falsely reporting drug prices to State Medicaid
                  Agencies for use as reimbursement for drugs administered by those same
                  agencies, returning over $1.5 billion to the states’ coffers (see AWP litigation
                  description contained herein).
Case 2:19-md-02901-SFC ECF No. 50-1 filed 11/20/19            PageID.390       Page 17 of 18



           c.    Largest environmental settlement in American history, $750,000,000, in
                 Tolbert v. Monsanto, filed in the United States District Court for the
                 Northern District of Alabama, Civil Action No. CV-01-1407PWG-S, Judge
                 Paul W. Greene;


           d.    Largest predatory lending verdict in American history $581,000,000, in
                 Barbara Carlisle v. Whirlpool, filed in the Circuit Court of Hale County,
                 Alabama, Case No. CV-97-068, Judge Marvin Wiggins;


           e.    Largest average wholesale price litigation verdict, $215,000,000, in State of
                 Alabama v. AstraZeneca, filed in the Circuit Court of Montgomery County,
                 Alabama, Case No. CV-05-219.10, Judge Charles Price (Dee Miles as Co-
                 Lead Counsel);


           f.    Second largest average wholesale price litigation verdict, $114,000,000, in
                 State of Alabama v. GlaxoSmithKline - Novartis, filed in the Circuit Court
                 of Montgomery County, Alabama, Case No. CV-05-219.52, Judge Charles
                 Price (Dee Miles as Co-Lead Counsel);


           g.    Third largest average wholesale price litigation verdict, $78,000,000, in
                 State of Alabama v. Sandoz, Inc., filed in the Circuit Court of Montgomery
                 County, Alabama, Case No. CV-05-219.65, Judge Charles Price (Dee Miles
                 as Co-Lead Counsel);


           h.    Average wholesale price litigation verdict, $30,200,000, in State of
                 Mississippi v. Sandoz, Inc., filed in the Chancery Court of Rankin County,
                 Mississippi, Case No. 09-00480, Judge Thomas L. Zebert (Dee Miles as
                 Co-Lead Counsel);


           i.     Average wholesale price litigation verdict, $30,262.052, in State of
                 Mississippi v. Watson Laboratories, Inc., et al., filed in the Chancery Court
                 of Rankin County, Mississippi, Case Nos. 09-488, 09-487, and 09-455,
                 Judge Thomas L. Zebert (Dee Miles as Co-Lead Counsel);


           j.    Hormone Therapy Litigation Verdict, $72,600,000, in Elfont v. Wyeth
                 Pharmaceuticals, Inc., et al., Mulderig v. Wyeth Pharmaceuticals, Inc., et
                 al., Kalenkoski v. Wyeth Pharmaceuticals, Inc., et al., filed in the County of
                 Philadelphia, Court of Common Pleas, Case Nos. July Term 2004, 00924,
                 00556, 00933, Judge Gary S. Glazer;
Case 2:19-md-02901-SFC ECF No. 50-1 filed 11/20/19                   PageID.391       Page 18 of 18



               k.      Hormone Therapy Litigation Verdict, $5,100,100, in Okuda v. Wyeth
                       Pharmaceuticals, Inc., filed in the United States Distruct Court of Utah,
                       Northern Division, Case No. 1:04-cv-00080-DN, Judge David Nuffer;


               l.      Talcum Powder Litigation Verdict, $72,000,000, in Fox v. Johnson &
                       Johnson, et al., filed in the Circuit Court of St. Louis City, Case No. 1422-
                       CC03012-01, Judge Rex M. Burlison; and


               m.      Talcum Powder Litigation Verdict, $55,000,000, in Ristesund v. Johnson
                       & Johnson, et al., filed in the Circuit Court of St. Louis City, Case No.
                       1422-CC03012-01, Judge Rex M. Burlison.


       Additionally, Beasley Allen maintains a full-time technology department comprised of six

professionals who have successfully passed rigorous industry certification exams, in addition to

an in-house graphics department that is responsible for designing, constructing, and presenting

essential demonstratives and other presentations used in the courtroom and during mediations.

These technological advancements not only allow Beasley Allen to successfully present the case

for our clients at hearings and trial, but they allow our firm to stay in the forefront of multi-media

and case management.

       Beasley Allen is proud to have the opportunity to represent clients throughout the country

carry out our moto of helping those who need it most.
